EXHIBIT 10.1

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (this “Fourth Amendment”) is made effective as of
December 31, 2012 (the “Effective Date”), by and between UNION TOWER, LLC, a
Delaware limited liability company (“Landlord”) and HURON CONSULTING SERVICES
LLC, a Delaware limited liability company, successor by assignment to HURON
CONSULTING GROUP LLC (“Tenant”).

W I T N E S S E T H

A. Landlord and Tenant’s predecessor in interest entered into that certain
Office Lease dated December, 2003 (the “Original Lease”), as amended by that
certain First Amendment to Lease dated as of August 23, 2004 (the “First
Amendment”), and by that certain Second Amendment to Lease dated May 14, 2007
(the “Second Amendment”), and by that certain Third Amendment to Lease dated
April 2, 2010 (the “Third Amendment” and together with the Original Lease, the
First Amendment, the Second Amendment, and the Third Amendment, the “Amended
Lease”), whereby Landlord leased to Tenant certain premises consisting of a
total of 116,621 square feet of rentable area (the “Existing Premises”),
consisting of the entire fifth, eighth, ninth, sixteenth, and seventeenth
floors, each of which contain 20,667 square feet of rentable area, together with
7,893 square feet of rentable area on the fifteenth floor (“Suite 1520”), and
5,393 square feet of rentable area on the third floor, all in that certain
office building known as Union Tower, located at 550 West Van Buren Street,
Chicago, Illinois (the “Building”).

B. Landlord and Tenant now desire to amend the Amended Lease to modify the
Premises and Rent, to extend the Term, and to amend the Amended Lease in certain
other respects.

NOW, THEREFORE, in consideration of the foregoing recitals, which are hereby
incorporated into the Amended Lease, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, it is hereby agreed as follows:

1. Defined Terms. All defined terms used herein shall have the same meanings as
are ascribed to such defined terms in the Amended Lease, except as otherwise
specifically provided herein. As used herein and in the Amended Lease the term
“Lease” shall mean the Amended Lease as modified by this Fourth Amendment.

2. Modification of Premises and Tenant’s Pro Rata Share.

(a) Termination of Lease as to Suite 1520 Subleased Space. Landlord, Tenant, and
CRC Insurance Services, Inc., an Alabama corporation (“Subtenant”) previously
entered into a certain Consent to Sublease, dated August 10, 2012, pursuant to
which Landlord consented to a Sublease of Suite 1520 to Subtenant, and the
parties agreed that if at any time the term of the Lease were terminated with
respect to Suite 1520, then Suite 1520 would become part of the premises leased
by Landlord to Subtenant, as tenant, under a separate lease. Effective as of
January 1, 2013 (the “Fourth Amendment Commencement Date”), (i) the term of the
Lease shall be terminated with respect to Suite 1520, (ii) the Premises shall
consist of 108,728 square feet of rentable



--------------------------------------------------------------------------------

area in the aggregate, (iii) Suite 1520 shall be deemed to be excluded from all
references in the Lease to “Premises”, and (iv) Tenant’s Pro Rata Share shall be
amended to be 32.690%.

(b) Addition of Fourth Floor to Premises. Effective as of April 1, 2013 (the
“4th Floor Premises Commencement Date”), (i) the fourth floor of the Building,
containing 20,667 square feet of rentable area (the “4th Floor Premises”), shall
be added to the Premises, as defined in the Lease, (ii) the Premises shall
consist of 129,395 square feet of rentable area in the aggregate, (iii) the 4th
Floor Premises shall be deemed to be included in all references in the Lease to
“Premises”, and (iv) Tenant’s Pro Rata Share shall be amended to be 38.903%.

(c) Replacement Exhibit A. The Premises, as amended effective as of April 1,
2013, are depicted on Exhibit A attached hereto.

3. Term. Landlord and Tenant hereby agree to extend the Term of the Lease from
October 1, 2014, through and including September 30, 2024 (the “Extended Term”),
and the Lease is hereby amended so that all references to the “Term” in the
Lease shall include the Extended Term and any renewals thereof pursuant to the
terms of this Fourth Amendment.

4. Base Rent. Notwithstanding anything in the Lease to the contrary, the
schedule of Base Rent payable with respect to the Premises from and after the
Fourth Amendment Commencement Date, through and including September 30, 2024
shall be amended to be as follows:

 

Months of Term

   Annual Rent
Per Rentable
Square Foot      Rentable
Square Feet      Annual Rent     Monthly Rent  

1/1/2013 - 3/31/2013

   $ 15.75         108,728       $ 1,712,466.00      $ 142,705.50   

4/1/2013 - 12/31/2013

   $ 15.75         129,395       $ 2,037,971.25 *    $ 169,830.94 * 

1/1/2014 - 12/31/2014

   $ 16.25         129,395       $ 2,102,668.75 *    $ 175,222.40 * 

1/1/2015 - 12/31/2015

   $ 16.75         129,395       $ 2,167,366.25      $ 180,613.85   

1/1/2016 - 12/31/2016

   $ 17.25         129,395       $ 2,232,063.75      $ 186,005.31   

1/1/2017 - 12/31/2017

   $ 17.75         129,395       $ 2,296,761.25      $ 191,396.77   

1/1/2018 - 12/31/2018

   $ 18.25         129,395       $ 2,361,458.75      $ 196,788.23   

1/1/2019 - 12/31/2019

   $ 18.75         129,395       $ 2,426,156.25      $ 202,179.69   

1/1/2020 - 12/31/2020

   $ 19.25         129,395       $ 2,490,853.75      $ 207,571.15   

 

- 2 -



--------------------------------------------------------------------------------

1/1/2021 - 12/31/2021

   $     19.75         129,395       $ 2,555,551.25       $ 212,962.60   

1/1/2022 - 12/31/2022

   $ 20.25         129,395       $ 2,620,248.75       $ 218,354.06   

1/1/2023 - 12/31/2023

   $ 20.75         129,395       $ 2,684,946.25       $ 223,745.52   

1/1/2024 - 9/30/2024

   $ 21.25         129,395       $ 2,749,643.75       $ 229,136.98   

 

* Subject to abatement as provided in Section 7 herein.

5. Condition of Premises. Tenant shall accept the 4th Floor Premises in “as-is,
where-is” condition on the 4th Floor Premises Commencement Date. No promise of
Landlord to alter, remodel or improve the 4th Floor Premises, the Premises or
the Building and no representation respecting the condition of the 4th Floor
Premises, the Premises, or the Building has been made by Landlord to Tenant
other than as expressly set forth in this Fourth Amendment.

6. Allowance and Tenant Improvements. Landlord shall give Tenant a total
one-time allowance (the “Allowance”) of $3,958,220.00 ($25.00/rsf for the
108,728 square feet of rentable area in the Premises as of January 1, 2013, and
$60.00/rsf for the 20,667 square feet of rentable area in the 4th Floor
Premises) as a credit towards the cost of performing certain improvements in the
Premises and/or 4th Floor Premises, including but not limited to hard
construction costs, soft costs, permit fees, moving costs, telephone cabling
costs, specialty consulting fees, the cost of architectural drawings, MEP
drawings, general conditions, overhead and profit of the general contractor and
subcontractors, and the cost of wiring, furniture, fixtures and equipment for
the Premises, as more particularly described in that certain Work Letter (the
“Work Letter”) attached hereto and made a part hereof as Exhibit B and defined
therein as the “Work”. The Allowance shall be paid upon receipt of lien waivers,
invoices and other documentation reasonably requested by Landlord, as provided
in the Work Letter. All work to be performed by Tenant in the Premises shall be
performed in a good and workmanlike manner in accordance with the Lease and the
Work Letter. The Allowance must be used on or before December 31, 2014, or it
will no longer be available to Tenant. The foregoing notwithstanding, up to
$1,630,920.00 ($15.00/rsf in the Premises as of January 1, 2013) of the
Allowance, may, at Tenant’s election, be applied towards Base Rent and to
Tenant’s Pro Rata Share of Taxes and Expenses for the Premises provided that
Tenant gives Landlord written notice of such election on or before December 31,
2013, and further provided that (i) the amount of any such credit shall be
applied to the first installments of Rent due after the Rent Abatement Period
(defined below) expires, so that the credit is exhausted as soon as possible,
and (ii) prior to application of any portion of the Allowance to Rent, all costs
of the Work shall have been paid and Tenant shall have satisfied all conditions
precedent to release of the Retainage as provided in Section 7(c) of the Work
Letter.

7. Rent Abatement. Notwithstanding anything in Section 4 or elsewhere to the
contrary herein, so long as Tenant is not in default under the Lease after
expiration of all applicable cure periods, Tenant shall be entitled to an
abatement of Base Rent and of Tenant’s Pro Rata Share of Taxes and Expenses
(collectively, the “Abated Rent”) as follows: (i) for the

 

- 3 -



--------------------------------------------------------------------------------

4th Floor Premises, from the 4th Floor Premises Commencement Date through and
including July 31, 2014, and (ii) for the entire remaining Premises (excluding
the 4th Floor Premises) from May 1, 2013, through and including July 31, 2014
(the “Rent Abatement Period”). For the avoidance of doubt, the initial four
(4) months of the Rent Abatement Period for the 4th Floor Premises from the 4th
Floor Premises Commencement Date through July 31, 2013, is intended to provide
Tenant adequate time to complete its improvements in the 4th Floor Premises, but
such abatement period shall not be reduced if Tenant is able to complete such
improvements in less than four (4) months. During the Rent Abatement Period,
only Base Rent and Tenant’s Pro Rata Share of Taxes and Expenses shall be
abated, and all other costs and charges specified in the Lease shall remain as
due and payable pursuant to the provisions of the Lease.

8. Right of First Offer.

(a) Offer Space and Period. Subject to the other terms of this Section 8,
Landlord hereby agrees that, if any space in the Building containing at least
8,000 square feet of contiguous rentable area (the “Offer Space”) becomes
“available” (as determined in accordance with Section 8(b) below) during the
Offer Period (hereinafter defined), then Landlord shall not, during the Term of
the Lease, lease the Offer Space to another tenant without first offering Tenant
the right to lease the Offer Space (“Right of First Offer”). As used herein, the
term “Offer Period” shall mean the period commencing on January 1, 2013, and
expiring on September 30, 2024, unless Tenant satisfies all conditions and
validly exercises its Extension Option under Section 11, in which event the
Offer Period shall be extended until September 30, 2029. If twenty-four (24) or
fewer months remain in the Term from the date Landlord expects the Offer Space
to become available, unless Landlord otherwise waives such requirement in
writing, the term with respect to the Offer Space shall not be less than sixty
(60) full calendar months after the proposed Offer Space Commencement Date (or
such shorter term as may be stated in the Offer Notice), notwithstanding the
earlier scheduled expiration date of the Term of the Lease with respect to the
other Premises. If twenty-five (25) or more months remain in the Term from the
date Landlord expects the Offer Space to become available, the lease term for
the Offer Space shall be coterminous with that of the Lease.

(b) Availability. The Offer Space shall be deemed to be “available” for leasing
when Landlord is prepared to offer to lease such space to parties other than
tenants of the Building as of the Effective Date with existing rights to lease
such space. Further, space in the Building which is vacant as of the Effective
Date, including without limitation the tenth, eleventh, and fourteenth floors
(collectively, “Vacant Space”) shall not initially be included in “Offer Space”.
Vacant Space shall become “available” only after expiration or earlier
termination of any initial leases entered into by Landlord after the Effective
Date (each an “Initial Vacant Space Lease”). Offer Space shall .not be deemed to
be available if the space is: (i) assigned or subleased by the current tenant of
the space as of the Effective Date or by the tenant under any Initial Vacant
Space Lease , or (ii) re-let by such current tenant of the space pursuant to an
existing renewal or extension option or right of first offer identified on
Exhibit C hereto or by the tenant of any Vacant Space under any Initial Vacant
Space Lease.

 

- 4 -



--------------------------------------------------------------------------------

(c) Notice and Acceptance Procedure. Prior to Landlord’s entering into a lease
for the Offer Space which is available for leasing during the Offer Period,
Landlord shall give Tenant a written notice (the “Offer Notice”) setting forth
(i) the location, (ii) the square feet of rentable area, (iii) the rental rate
and related concessions such as rent abatement and allowances; (iv) the date
Landlord expects the Offer Space to become available; and (v) the length of the
term. Tenant’s right to lease the Offer Space shall be exercisable by written
unconditional acceptance notice (the “Acceptance Notice”) from Tenant to
Landlord delivered not later than five (5) days after the Offer Notice is
delivered to Tenant, time being of the essence. Tenant may not elect to lease
less than the entire portion of the Offer Space described in an Offer Notice. If
Tenant declines or fails to duly and timely exercise its Right of First Offer or
fails to meet all of the conditions provided in this Section 8, Landlord shall
thereafter be free to lease the Offer Space in portions or in its entirety to
any third-party tenant at any time without regard to the restrictions in this
Section 8 on any terms and conditions that Landlord thereafter negotiates
(including without limitation options to renew), without further obligation to
Tenant.

(d) Further Conditions. Tenant’s right to lease the Offer Space is further
subject to the following additional terms and conditions: (i) the Lease must be
in full force and effect on the date on which Tenant exercises its option of
first offer to lease the Offer Space and on the applicable Offer Space
Commencement Date; (ii) Tenant must not be in Default beyond any applicable
notice or cure periods under the Lease, either on the date Tenant exercises its
option to lease the Offer Space or on the applicable Offer Space Commencement
Date, unless Landlord, in its sole and absolute discretion, agrees in writing to
permit Tenant to lease such Offer Space notwithstanding such Default; and
(iii) Tenant shall not have assigned the Lease or then-currently have sublet
more than fifty percent (50%) of the Premises, other than to a Related Entity.
It is agreed that this Right of First Offer is personal to Tenant.

(e) Terms as to Offer Space. If Tenant validly exercises its Right of First
Offer, then (i) the Commencement Date with respect to the Offer Space shall be
the day the Offer Space is delivered to the Tenant broom clean, free of tenants
or other occupants, and in its then “as is” condition; without representation or
warranty by Landlord or any other party acting on behalf of Landlord;
(ii) effective as of the Offer Space Commencement Date, the Offer Space shall be
included in the Premises, subject to all of the terms, conditions and provisions
of the Lease except that: (x) Base Rent for the Offer Space shall be the rate
specified in the applicable Offer Notice; (y) the square feet of rentable area
of the Premises shall be increased by the square feet of rentable area of the
Offer Space and the square feet of rentable area of the Premises, as so
increased, shall be used in calculating the increases in Tenant’s Pro Rata
Share; and (z) the Term with respect to the Offer Space shall commence on the
applicable Offer Space Commencement Date and shall terminate simultaneously with
the expiration or earlier termination of the Term of the Lease, provided,
however, at Landlord’s option, as a condition precedent to Tenant’s exercise of
its Right of First Offer, Tenant must agree that the term with respect to the
Offer Space shall extend at least sixty (60) full calendar months after the
Offer Space Commencement Date (or such shorter term as may be stated in the
Offer Notice) in the event twenty-four (24) or fewer months exist on the Lease

 

- 5 -



--------------------------------------------------------------------------------

Term. Unless Landlord otherwise agrees in writing, the Termination Option
contained herein shall not apply to any Offer Space if the term stated in the
Offer Notice expires on or after the Termination Date (as defined below).

(f) Delivery. If Landlord fails to deliver possession of the Offer Space on the
applicable Offer Space Commencement Date because of any act or occurrence beyond
the reasonable control of Landlord, including, without limitation, the holding
over of any tenants or occupants beyond the expiration of their lease terms or
other causes of such nature, then Landlord shall not be subject to any liability
for failure to deliver possession, and such failure to deliver possession shall
not affect either the validity of the Lease or the obligations of either
Landlord or Tenant thereunder or be construed to extend the expiration of the
Term either as to the Offer Space or the balance of the Premises; provided,
however, that under such circumstances, (i) Landlord shall make reasonable
efforts to obtain possession of the Offer Space and (ii) the Offer Space
Commencement Date shall not occur until Landlord is able to deliver possession
of the applicable Offer Space to Tenant in the condition required under
Section 8(e)(i) of this Fourth Amendment. If such delay persists for more than
one hundred (120) days, then Tenant shall have the ongoing right, until Landlord
delivers the Offer Space, to terminate the Lease as to the Offer Space.

(g) Lease Amendment. Upon the valid exercise by Tenant of its option to lease
the Offer Space, Landlord and Tenant shall promptly (but in any event prior to
the Offer Space Commencement Date) enter into a written supplement to the Lease
reflecting the terms, conditions and provisions applicable to the Offer Space,
as determined in accordance herewith.

9. Expansion Option.

(a) Expansion Space. Landlord hereby grants to Tenant the option to expand
(“Expansion Option”) the Premises to include the entire thirteenth (13th) floor
of the Building, consisting of 20,667 square feet of rentable area (the
“Expansion Space”), upon the terms and conditions hereinafter set forth, but
subject to the existing rights of Live Nation Entertainment, Inc. (and its
successors and assigns, “Ticketmaster”), the current tenant of the Expansion
Space as of the Effective Date.

(b) Notice and Acceptance Procedure. Landlord shall deliver written notice to
Tenant not later than August 31, 2013 as to whether Landlord has received
written notice from Ticketmaster of its exercise of its option to renew its
lease with respect to the Expansion Space. Tenant’s right to expand into the
Expansion Space shall be exercisable by irrevocable and unconditional written
notice (the “Expansion Notice”) from Tenant to Landlord delivered not later than
November 1, 2013, time being of the essence.

(c) Further Conditions. Tenant’s right to lease the Expansion Space is further
subject to the following additional terms and conditions: (i) the Lease must be
in full force and effect on the date on which Tenant exercises its Expansion
Option and on the applicable Expansion Space Commencement Date; (ii) Tenant must
not be in Default beyond any applicable notice or cure periods under the Lease,
either on the date Tenant

 

- 6 -



--------------------------------------------------------------------------------

exercises its option to lease the Expansion Space or on the applicable Expansion
Space Commencement Date, unless Landlord, in its sole and absolute discretion,
agrees in writing to permit Tenant to lease such Expansion Space notwithstanding
such Default; and (iii) Tenant shall not have assigned the Lease or
then-currently have sublet more than fifty percent (50%) of the Premises, other
than to a Related Entity. It is agreed that this Expansion Option is personal to
Tenant.

(d) Terms as to Expansion Space. If Tenant has validly exercised its option to
lease the Expansion Space, then Landlord shall deliver the Expansion Space to
Tenant on August 1, 2014, broom clean, free of tenants or other occupants, and
in its then “as is” condition; without representation or warranty by Landlord or
any other party acting on behalf of Landlord; and the term of the Lease with
respect to the Expansion Space shall commence on December 1, 2014 (the
“Expansion Space Commencement Date”). Effective as of the applicable Expansion
Space Commencement Date, the Expansion Space shall be included in the Premises,
subject to all of the terms, conditions and provisions of the Lease except that:
(x) Tenant shall be entitled to an abatement of Base Rent and of Tenant’s Pro
Rata Share of Taxes and Expenses for the Expansion Space from December 1, 2014,
through and including November 30, 2015, (y) the square feet of rentable area of
the Premises shall be increased by the square feet of rentable area of the
Expansion Space and the square feet of rentable area of the Premises, as so
increased, shall be used in calculating the increases in Tenant’s Pro Rata Share
and in calculating Base Rent (which shall be the same rental rate per square
foot of rentable area as set forth in Section 4 herein applied to the Premises
as so increased by the square feet of rentable area of the Expansion Space,
e.g., $16.25 per square foot of rentable area for December, 2014, increasing to
$16.75 per square foot of rentable area on January 1, 2015, and so forth as such
rates are set forth in Section 4 herein), and (z) Tenant shall be entitled to an
additional tenant improvement Allowance of $1,240,020.00 ($60.00/rsf) to be used
for improvement of the Expansion Space on the same terms as are stated in
Section 6 above and in the Work Letter, except that the deadline for use of the
allowance for the Expansion Space shall be November 30, 2015.

(e) Delivery. If Landlord fails to deliver possession of the Expansion Space on
the applicable Expansion Space Commencement Date because of any act or
occurrence beyond the reasonable control of Landlord, including, without
limitation, a holding over of Ticketmaster or other causes of such nature, then
Landlord shall not be subject to any liability for failure to deliver
possession, and such failure to deliver possession shall not affect either the
validity of the Lease or the obligations of either Landlord or Tenant thereunder
or be construed to extend the expiration of the Term either as to the Expansion
Space or the balance of the Premises; provided, however, that under such
circumstances, (i) Landlord shall make reasonable efforts to obtain possession
of the Expansion Space and (ii) the Expansion Space Commencement Date shall not
occur until Landlord is able to deliver possession of the Expansion Space to
Tenant in the condition required under Section 9(d) of this Fourth Amendment. If
such delay persists for more than one hundred (120) days, then Tenant shall have
the ongoing right, until Landlord delivers the Expansion Space, to terminate the
Lease as to the Expansion Space.

 

- 7 -



--------------------------------------------------------------------------------

(f) Term and Lease Amendment. The Term with respect to the Expansion Space shall
commence on the applicable Expansion Space Commencement Date and shall expire
simultaneously with the expiration or earlier termination of the Term, including
any extension or renewal thereof. The Expansion Space is subject to all the
terms and conditions of the Lease except as expressly modified herein. Upon the
valid exercise by Tenant of its option to lease the Expansion Space, Landlord
and Tenant shall promptly (but in any event prior to the Expansion Space
Commencement Date) enter into a written supplement to the Lease reflecting the
terms, conditions and provisions applicable to the Expansion Space, as
determined in accordance herewith.

10. Right To Terminate.

(a) Notice and Procedure. Tenant shall have a one-time option (“Termination
Option”) hereinafter provided, to terminate the Term of the Lease effective as
of September 30, 2021 (the “Termination Date”). Such option shall be exercised,
if at all, time being of the essence, by written notice given by Tenant and
received by Landlord (“Termination Notice”) no later than September 30, 2020,
and the effectiveness of such Termination Notice shall be conditioned upon
Tenant’s payment of the Termination Fee (defined below) to Landlord, no later
than the latter of (i) August 31, 2021 and (ii) sixty (60) days after Landlord
has provided Tenant written notice of the Termination Fee. Tenant shall have the
right to review and approve Landlord’s calculation of the Termination Fee, which
approval will not be unreasonably withheld.

(b) Calculation of Termination Fee. The Termination Fee (“Termination Fee”)
shall be equal to the unamortized portion, as of the Termination Date, of all
Lease Costs (defined below), together with interest thereon at the rate of eight
percent (8%) per annum accruing from and after the dates such costs were paid or
advanced by Landlord, or in the case of rent reductions or abatements, from the
dates such losses were incurred by Landlord, as applicable. The amortization
period(s) for Lease Costs shall commence only after expiration of any rent
abatement period(s) with respect to particular space, and shall end on
September 30, 2024. Base Rent paid by Tenant shall be applied first to interest
then accrued as provided above, and then to amortize Lease Costs. “Lease Costs”
shall be the sum of all of the following amounts (i) all leasing commissions
related to this Fourth Amendment and additional space added to the Premises
after the Effective Date, including without limitation any Offer Space and
Expansion Space, (ii) the Allowance and all other tenant improvement allowances
paid after the Effective Date, including without limitation, those paid in
connection with any Offer Space, Expansion Space, and other space leased by
Tenant hereunder (if any), (iii) the amount of all Abated Rent and other rent
concessions granted pursuant to the terms of this Fourth Amendment (whether
applicable to periods before or after the Effective Date) and all further Lease
amendments executed after the Effective Date, and (iv) rent loss incurred (net
of sublease income from CRC Insurance Services, Inc.) by Landlord’s removal of
Suite 1520 from the Premises when and as provided herein. There shall be no
duplication of costs included in Lease Costs, and Lease Costs shall be deemed to
be “amortized” only to the extent of Base Rent actually received by Landlord
with respect to the applicable space.

 

- 8 -



--------------------------------------------------------------------------------

(c) Conditions. Tenant may not, unless Landlord otherwise agrees, exercise its
option to terminate the Lease pursuant to this Section 10 at any time there is a
Default under the Lease that has occurred and is continuing beyond any
applicable notice or cure periods. Any notice of exercise of Tenant’s option to
terminate the term of the Lease pursuant to this Section 10 shall be irrevocable
by Tenant once given. If Tenant so exercises its option to terminate the Lease
and pays to Landlord the Termination Fee as above provided, then effective as of
the Termination Date, the Lease shall be deemed to have expired by lapse of
time, and Tenant shall return the Premises to Landlord on the Termination Date
in accordance with the requirements of the Lease. All obligations of Tenant
which accrue under the Lease on or before the Termination Date shall survive
such termination.

11. Right to Extend.

(a) Notice and Procedure. Landlord hereby grants to Tenant the option to extend
the term of the Lease (“Extension Option”), on the same terms and conditions set
forth in the Lease, except as set forth below, for one (1) additional term of
five (5) years (the “Option Period”). Such Extension Option shall be exercised,
if at all, by unconditional written notice (“Option Notice”) given by Tenant and
received by Landlord not later than twelve (12) months prior to then scheduled
Expiration Date, time being of the essence. Once an Option Notice is given,
Tenant’s exercise of such option shall be irrevocable.

(b) Further Conditions. Tenant’s right to exercise its Extension Option is
further subject to the following additional terms and conditions: (i) the Lease
must be in full force and effect on the date on which Tenant exercises its
Extension Option and on the originally-scheduled Expiration Date; (ii) Tenant
must not be in Default beyond any applicable notice or cure periods under the
Lease, either on the date on which Tenant exercises its Extension Option or on
the originally-scheduled Expiration Date unless Landlord, in its sole and
absolute discretion, agrees in writing to permit Tenant to exercise such
Extension Option notwithstanding such Default; and (iii) Tenant shall not have
assigned the Lease or then-currently have sublet more than fifty percent
(50%) of the Premises, other than to a Related Entity, or sublet the entire
Premises. It is agreed that this Extension Option is personal to Tenant.

(c) Terms and Rent during Option Period. The Base Rent during the Option Period
(the “Prevailing Rental Rate”) shall be equal to the average per square foot
rental rate per year for all new leases approximately as long as the Extension
Period, executed by tenants of similar size, credit quality or stature for
similar uses and terms substantially as long as the extension period for
Comparable Buildings during the twelve (12) months immediately prior to the date
upon which such Prevailing Rental Rate is to become effective. Landlord’s good
faith determination of the Base Rent for the Option Period shall be conclusive
except as provided hereinafter. Tenant may request in writing that Landlord
provide written notice to Tenant of Landlord’s determination of Base Rent for
the Option Period. Landlord shall provide Tenant with Landlord’s determination
of Base Rent for the Option Period within thirty (30) days after receipt of
Tenant’s written request therefor, but in no event shall Landlord be required to
provide such determination more

 

- 9 -



--------------------------------------------------------------------------------

than ten (10) months prior to the Expiration Date. Landlord shall have no
obligation to make improvements, decorations, repairs, alterations or additions
to the Premises as a condition to Tenant’s obligation to pay rent for the Option
Period.

(d) Arbitration Procedure. If Tenant disagrees with Landlord’s determination of
the Prevailing Rental Rate, Landlord and Tenant shall negotiate in good faith
for a period of thirty (30) days after Tenant’s receipt of Landlord’s
determination of the Prevailing Rental Rate to determine the Prevailing Rental
Rate for the Option Period. If Landlord and Tenant are unable to agree on the
Prevailing Rental Rate within said thirty (30) day period (provided that Tenant
has delivered its Option Notice, and if Tenant has not delivered its Option
Notice, then within thirty (30) days after delivery of the Option Notice), then,
within ten (10) days of the expiration of such thirty (30) day period Landlord
and Tenant shall each select as an arbitrator a licensed real estate broker who
shall be disinterested and shall be a person that has been actively engaged in
the leasing of comparable office buildings in the Central Business District of
Chicago for a period of not less than ten (10) years immediately preceding his
or her appointment. Each party shall notify the other as to the name and address
of the arbitrator selected prior to the expiration of such ten (10) day period.
Landlord and Tenant shall each simultaneously submit to the arbitrators a
determination of the proposed Prevailing Rental Rate. The arbitrators shall be
directed as promptly as possible, but in any event within ten (10) days, to
select from the two determinations submitted by Landlord and Tenant the one that
is closer to the Prevailing Rental Rate as determined by the arbitrators, and
said selection shall thereafter be deemed the Prevailing Rental Rate. If the two
arbitrators so appointed fail to agree as to which of the determinations
submitted by Landlord and Tenant is closest to the actual Prevailing Rental
Rate, the two arbitrators shall appoint a third arbitrator within ten (10) days,
using the criteria described above, to decide upon which of the two
determinations submitted is closest to the actual Prevailing Rental Rate. In the
event the two arbitrators are not able to so agree upon a third arbitrator, the
third arbitrator shall be appointed by the American Arbitration Association,
using the criteria described above. The third arbitrator will select one or the
other of the two calculations of Prevailing Rental Rate submitted by the other
two arbitrators and will notify the parties and the arbitrators within ten
(10) days of being selected to make the Prevailing Rental Rate determination.
The determination of the third arbitrator shall be final and binding on Landlord
and Tenant. Each party shall pay for the cost of its own arbitrator and the cost
of the third arbitrator (if any) shall be borne equally by Landlord and Tenant.

12. OFAC Compliance. The requirements set forth in Section 5 of the Third
Amendment are hereby amended, replaced and superseded by the following
provisions in this Section 12.

(a) Representation. Tenant represents and warrants that (a) Tenant and each
person or entity owning an interest in Tenant is (i) not currently identified on
the Specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on
any other similar list maintained by OFAC pursuant to any authorizing statute,
executive order or regulation (collectively, the “List”), and (ii) not a person
or entity with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic

 

- 10 -



--------------------------------------------------------------------------------

sanction, or other prohibition of United States law, regulation, or Executive
Order of the President of the United States, (b) none of the funds or other
assets of Tenant constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person (as hereinafter defined), (c) no Embargoed
Person has any interest of any nature whatsoever in Tenant (whether directly or
indirectly), (d) none of the funds of Tenant have been derived from any unlawful
activity with the result that the investment in Tenant is prohibited by law or
that the Lease is in violation of law, and (e) Tenant has implemented
procedures, and will consistently apply those procedures, to ensure the
foregoing representations and warranties remain true and correct at all times.
The term “Embargoed Person” means any person, entity or government subject to
trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in
Tenant is prohibited by law or Tenant is in violation of law. The foregoing
notwithstanding, as used in this Section 12, “Embargoed Person”, “Prohibited
Person”, “entity” or “person” shall not include such Embargoed Person,
Prohibited Person, entity or person to the extent such Embargoed Person,
Prohibited Person, entity or person acquired its interest in Tenant in or
through a U.S. Publicly-Traded Entity. A “U.S. Publicly-Traded Entity” is an
entity whose securities are listed on a national securities exchange or quoted
on an automated quotation system in the U.S. or a wholly-owned subsidiary of
such an entity.”

(b) Covenant. Tenant covenants and agrees (a) to comply with all requirements of
law relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect, (b) to immediately notify Landlord in
writing if any of the representations, warranties or covenants set forth in this
paragraph or the preceding paragraph are no longer true or have been breached,
(c) not to use funds from any “Prohibited Person” (as such term is defined in
the September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism)
to make any payment due to Landlord under the Lease and (d) at the request of
Landlord, to provide such information as may be reasonably requested by Landlord
to determine Tenant’s compliance with the terms hereof.

(c) Further Assurances. Tenant hereby acknowledges and agrees that Tenant’s
inclusion on the List at any time during the Lease Term shall be a material
default of the Lease. Notwithstanding anything herein to the contrary, Tenant
shall not permit the Premises or any portion thereof to be used or occupied by
any person or entity on the List or by any Embargoed Person (on a permanent,
temporary or transient basis), and any such use or occupancy of the Premises by
any such person or entity shall be a material default of the Lease.

13. Broker. Tenant and Landlord each represents to the other party that except
for U.S. Equities Asset Management and Jones Lang LaSalle Midwest, LLC (whose
commissions, if any, shall be paid by Landlord pursuant to separate agreement),
Landlord and Tenant have not

 

- 11 -



--------------------------------------------------------------------------------

dealt with any real estate broker, salesperson or finder in connection with this
Fourth Amendment, and no other such person initiated or participated in the
negotiation of this Fourth Amendment or is entitled to any commission in
connection herewith. Tenant hereby agrees to indemnify, defend and hold
Landlord, its property manager and their respective employees harmless from and
against any and all liabilities, claims, demands, actions, damages, costs and
expenses (including attorneys’ fees) arising from either (i) a claim for a fee
or commission made by any broker, other than the Brokers, claiming to have acted
by or on behalf of Tenant in connection with this Fourth Amendment, or (ii) a
claim of, or right to, lien under the Statutes of Illinois relating to real
estate broker liens with respect to any such broker retained by Tenant. Landlord
hereby agrees to indemnify, defend, and hold Tenant and its respective employees
harmless from and against any and all liabilities, claims, demands, actions,
damages, costs, and expenses (including attorneys’ fees) arising from either
(i) a claim for a fee or commission made by any broker, other than the Brokers,
claiming to have acted by or on behalf of Landlord in connection with this
Fourth Amendment, or (ii) a claim of, or right to, lien under the Statutes of
Illinois relating to real estate broker liens with respect to any such broker
retained by Landlord.

14. Energy and Environmental Initiatives. Tenant shall reasonably cooperate with
Landlord in any commercially reasonable programs in which Landlord may elect to
participate relating to the Building’s (i) energy efficiency, management, and
conservation; (ii) water conservation and management; (iii) environmental
standards and efficiency; (iv) recycling and reduction programs; and/or
(v) safety, which participation may include, without limitation, the Leadership
in Energy and Environmental Design (LEED) program and related Green Building
Rating System promoted by the U.S. Green Building Council, as well as the Energy
Star program promoted by the U.S. Environmental Protection Agency and the U.S.
Department of Energy. All carbon tax credits and similar credits, offsets and
deductions are the sole and exclusive property of Landlord.

15. Insurance by Tenant. The requirements set forth in Article 11 of the Lease
are hereby amended, replaced and superseded by the following provisions in this
Section 15.

(a) Coverages. Tenant shall, during the Lease Term, procure at its expense and
keep in force the following insurance:

 

  (i) Commercial general liability insurance naming the Landlord as an
additional insured against any and all claims for bodily injury and property
damage occurring in, or about the Premises arising out of Tenant’s use and
occupancy of the Premises. Such insurance shall have a combined single limit of
not less than One Million Dollars ($1,000,000) per occurrence with a Two Million
Dollar ($2,000,000) aggregate limit and excess umbrella liability insurance in
the amount of Five Million Dollars ($5,000,000). Such liability insurance shall
be primary and not contributing to any insurance available to Landlord and
Landlord’s insurance shall be in excess thereto. In no event shall the limits of
such insurance be considered as limiting the liability of Tenant under this
lease.

 

  (ii)

Personal property insurance insuring all equipment, trade fixtures, inventory,
fixtures, and personal property located on or in the Premises for

 

- 12 -



--------------------------------------------------------------------------------

  perils covered by the causes of loss—special form (all risk) and in addition,
coverage for flood, wind, earthquake, terrorism and boiler and machinery (if
applicable). Such insurance shall be written on a replacement cost basis in an
amount equal to one hundred percent (100%) of the full replacement value of the
aggregate of the foregoing.

 

  (iii) Business interruption and extra expense insurance in such amounts to
reimburse Tenant for direct or indirect loss attributable to all perils commonly
insured against by prudent tenants or attributable to prevention of access to
the Premises or the Building as result of such perils.

 

  (iv) Workers’ compensation insurance in accordance with statutory law and
employers’ liability insurance with a limit of not less than $1,000,000 per
accident, $1,000,000 disease, policy limit and $1,000,000 disease limit each
employee.

 

  (v) Such other insurance as Landlord reasonably deems necessary and prudent or
required by Landlord’s beneficiaries or mortgagees of any deed of trust or
mortgage encumbering the Premises.

(b) General. The policies required to be maintained by Tenant shall be with
companies rated A- X or better by A.M. Best Insurers shall be licensed to do
business in the state in which the Premises are located and domiciled in the
USA. Any deductible amounts under any insurance policies required hereunder
shall not exceed $10,000. Certificates of insurance (certified copies of the
policies may be required) shall be delivered to Landlord prior to the
commencement date and annually thereafter at least thirty (30) days prior to the
policy expiration date. Tenant shall have the right to provide insurance
coverage which it is obligated to carry pursuant to the terms hereof in a
blanket policy, provided such blanket policy expressly affords coverage to the
Premises and to Landlord as required by the Lease. Each policy of insurance
shall provide notification to Landlord at least thirty (30) days prior to any
cancellation or modification to reduce the insurance coverage.

(c) Landlord’s Right. In the event Tenant does not purchase the insurance
required by this lease or keep the same in full force and effect, Landlord may,
but shall not be obligated to purchase the necessary insurance and pay the
premium. The Tenant shall repay to Landlord, as additional rent, the amount so
paid promptly upon demand. In addition, Landlord may recover from Tenant and
Tenant agrees to pay, as additional rent, any and all reasonable expenses
(including attorneys’ fees) and damages which Landlord may sustain by reason of
the failure to Tenant to obtain and maintain such insurance.

(d) Waiver of Subrogation. Landlord and Tenant hereby mutually waive their
respective rights of recovery against each other for any loss of, or damage to,
either parties’ property, to the extent that such loss or damage is insured by
an insurance policy (or in the event either party elects to self insure any
property coverage required) required to be in effect at the time of such loss or
damage. Each party shall obtain any special endorsements, if required by its
insurer whereby the insurer waives its rights of

 

- 13 -



--------------------------------------------------------------------------------

subrogation against the other party. The provisions of this clause shall not
apply in those instances in which waiver of subrogation would cause either
party’s insurance coverage to be voided or otherwise made uncollectible.

(e) Landlord’s Insurance. Landlord shall also, as part of Operating Expenses,
maintain during the Term casualty and commercial general liability insurance on
the Property, and any other insurance required from time to time by applicable
law (including without limitation worker’s compensation if Landlord has any
employees), all in such amounts and with such deductible as Landlord reasonably
deems appropriate, provided that Landlord shall maintain primary,
non-contributory, extended coverage or “all-risk” property damage insurance, in
an amount equal to one hundred percent (100%) of the full insurable replacement
value of the Property (exclusive of the costs of excavation, foundations and
footings, and such risks required to be covered by Tenant’s insurance, and
subject to reasonable deductible amounts), or such other amount necessary to
prevent Landlord from being a co-insured. Such insurance may, at Landlord’s
option, maintain such insurance under a blanket policy. Notwithstanding any
contribution by Tenant to the cost of insurance premiums, as provided herein,
Landlord shall not be required to carry insurance of any kind on Tenant’s
property, and Tenant hereby agrees that Tenant shall have no right to receive
any proceeds from any insurance policies carried by Landlord.

16. Generator. So long as no Default is continuing, Tenant shall have the right
to install and maintain either a generator or an uninterrupted power supply
system, and related equipment (each a “Generator”) for its exclusive use at no
additional charge except as provided in this Section 16, in a parking space or
spaces reasonably determined by Landlord (but not to exceed two (2) parking
spaces), subject to and in accordance with the following terms and conditions:

(a) Plans. Prior to any installation, Tenant shall submit to Landlord for
approval complete plans for the Generator (including equipment specifications,
size, weight, location and type of connections and related equipment)
(“Generator Plans”), which shall additionally specify noise levels applicable to
operation, its required exhaust and conduit locations, fuel tank and related
fuel lines, wires, and the size and construction of the pad and conduit.
Landlord shall submit the Generator Plans to the Building’s MEP engineer for
review to confirm the structural implications of the proposed Generator, and
that the Generator, once installed and operating, is not likely to adversely
affect Building systems or structure or otherwise adversely affect use or
operation of common areas. Tenant shall make any changes requested by the MEP
engineer and shall be responsible for the reasonable costs of such review, but
once the MEP engineer issues its approval, Landlord shall not unreasonably
withhold its approval of the Generator Plans. Once such Generator Plans are
approved in writing by Landlord, Tenant shall be permitted to install such
cabling, wiring and equipment in the Building and the Building’s risers as
provided in the Generator Plans and as is necessary to connect the Generator to
the Premises. Such installation shall be coordinated with Landlord’s riser
management company at Tenant’s reasonable cost.

(b) Fees. Tenant will be responsible for parking rent or fees for the parking
spaces obstructed by such Generator at the rate of fifty percent (50%) of the
then current

 

- 14 -



--------------------------------------------------------------------------------

monthly rate for such parking space or spaces in effect from time to time. Such
fees will also be due during any Rent Abatement Period.

(c) Installation. Tenant shall comply with all statutes, ordinances, codes, and
regulations regarding the Generator (including the storage and handling of
diesel fuel and other petroleum products) and shall obtain all permits therefor.
Prior to commencing installation, Tenant shall provide Landlord with (i) to the
extent available, copies of all required governmental and quasi-governmental
permits, licenses and authorizations which Tenant will obtain at its own expense
and which Tenant will maintain at all times during the operation of the
Generator; and (ii) a certificate of insurance evidencing insurance coverage as
required by this Lease and any other insurance reasonably required by Landlord
for the installation and operation of the Generator. Landlord may revoke its
approval if the installation or operation of the Generator adversely affects the
structural integrity of the Building, damages the Building’s parking facilities,
materially interferes with any Building systems, violates any applicable laws.
or otherwise materially and adversely interferes with Building operations. Any
testing shall be conducted to the extent possible at times other than normal
business hours, and will otherwise be performed in a manner reasonably
calculated to minimize any inconvenience to other tenants and occupants of the
Building and their respective employees and invitees.

(d) Operation. Any and all costs of installation, operation, maintenance and
removal of the Generator shall be the sole obligation of Tenant, including the
cost of repair for damage to any portion of the land or Building caused by such
installation, operation, maintenance or removal. Tenant also shall be
responsible for all generator fuel usage. Tenant warrants and represents that
(i) Tenant shall promptly repair in a good and workmanlike manner any damage to
the Building or its parking facilities caused by the installation of the
Generator, (ii) the operation and maintenance of the Generator shall not cause
material interference with any mechanical or other systems either located at or
servicing the Building or its parking facilities, and (iii) the installation and
operation of the Generator shall not constitute a violation of any applicable
laws, ordinances, rules, orders, regulations, etc. of any Federal, State, county
and municipal authorities having jurisdiction thereover nor shall it constitute
a nuisance. The installation of the Generator shall be subject to and in
accordance with all of the provisions of this Lease. The contractors performing
the installation of the Generator and/or performing any work on the Building’s
parking facilities shall be approved by Landlord in writing prior to the
commencement of any work, which approval shall not be unreasonably withheld.
Landlord shall have the right to relocate the Generator so long as the relocated
area is reasonably useable for the purposes contemplated hereunder.

(e) Removal. Upon the expiration of the Term of this Lease or the earlier
termination of this Lease or in the event Tenant desires to remove the
Generator, Tenant shall promptly remove the Generator and repair the portion of
the land, Building or the Building’s parking facilities which was altered or
damaged, if any, in connection with the installation, operation, maintenance or
removal of the Generator and otherwise leave the area in which the Generator was
installed in good condition and repair, reasonable wear and tear excepted.
Without limitation, Tenant shall be obligated to (i) remove any related support
structures (including floor slabs), (ii) remove any fuel lines, wiring and/or

 

- 15 -



--------------------------------------------------------------------------------

exhaust systems connected to the Generator, and/or (iii) fill in any floor and
wall openings or otherwise restore affected portions of the Building. If Tenant
does not remove the Generator in the time and manner required, Landlord, after
prior written notice to Tenant to remove said Generator and Tenant’s failure to
do so within ten (10) days of the date of Tenant’s receipt of such notice,
hereby authorizes Landlord to take all reasonable measures to fulfill Tenant’s
obligations hereunder and to charge Tenant for all costs and expenses incurred,
which shall be additional Rent under the Lease. Tenant shall indemnify and hold
Landlord harmless from any and all damages, injury, loss, liability, costs or
claims (including, without limitation, court costs and reasonable attorneys’
fees) in connection with or directly or indirectly resulting from the
installation, operation, maintenance or removal of the Generator, except to the
extent caused by Landlord’s negligence or willful misconduct.

17. Submission. Submission of this Fourth Amendment by Landlord or Landlord’s
agent, or their respective agents or representatives, to Tenant for examination
and/or execution shall not in any manner bind Landlord and no obligations on
Landlord shall arise under this Fourth Amendment unless and until this Fourth
Amendment is fully signed and delivered by Landlord and Tenant. It is further
understood that this Fourth Amendment is subject to: (i) review and approval by
Landlord of Tenant’s current financial condition; and (ii) review and approval
of this proposed Fourth Amendment by Landlord’s Investment Committee. provided,
however, the execution and delivery by Tenant of this Fourth Amendment to
Landlord or Landlord’s agent, or their respective agents or representatives,
shall constitute an irrevocable offer by Tenant to amend the Lease on the terms
and conditions herein contained, which offer may not be revoked for five
(5) business days after such delivery.

18. Binding Effect. The Lease, as hereby amended, shall continue in full force
and effect, subject to the terms and provisions thereof and hereof, provided,
however, the various options granted to Tenant under this Fourth Amendment shall
replace and supersede any and all options contained in the original Lease and
prior amendments and not repeated herein. This Fourth Amendment shall be binding
upon and inure to the benefit of Landlord, Tenant and their respective
successors and permitted assigns.

19. Exculpatory Clause.

(a) Landlord. It is expressly understood and agreed by and between the parties
hereto, anything herein to the contrary notwithstanding, that each and all of
the representations, warranties, covenants, undertakings, indemnities and
agreements herein made on the part of Landlord, are made and intended, not with
the intention of binding the Landlord personally or the assets of the Landlord,
but are made and intended for the purpose of subjecting only Landlord’s interest
in the Real Property, Premises and the Building, as the same may from time to
time be encumbered, to the terms of the Lease and for no other purpose
whatsoever. No personal liability shall at any time be asserted or enforceable
against Landlord or its respective stockholders, officers, employees or partners
or their respective heirs, legal representatives, successors and assigns on
account of the Lease or on account of any representation, warranty, covenant,
undertaking, indemnity or agreement of Landlord or Tenant, as applicable in the
Lease. All such

 

- 16 -



--------------------------------------------------------------------------------

personal liability of Landlord, if any, is expressly waived and released by
Tenant and by all persons claiming by, through or under Tenant.

(b) Tenant. It is expressly understood and agreed by and between the parties
hereto, anything herein to the contrary notwithstanding, Tenant’s individual
stockholders, officers, employees and partners shall have no personal liability
to Landlord on account of this Lease for the obligations of Tenant hereunder,
except to the extent, if any, that such obligations may affect the value of any
ownership interest such person may have in Tenant. Tenant’s liabilities under
this Lease shall be satisfied solely from Tenant’s assets and any security
deposit or other guaranty or collateral expressly provided by Tenant. Nothing
herein is intended, however, to release any individual from liability for its
own separate acts or omissions apart from the obligations of Tenant under this
Lease, and nothing shall be deemed to release Tenant from personal liability
hereunder.

20. Conflict. In the event of any conflict between the terms of the Amended
Lease and the terms of this Fourth Amendment, the terms of this Fourth Amendment
shall control.

21. Governing Law. Interpretation of this Fourth Amendment shall be governed by
the laws of the State of Illinois.

22. Guaranty. As a condition precedent to Landlord’s execution of this Fourth
Amendment, Tenant shall deliver to Landlord a Guaranty executed by Huron
Consulting Group, Inc., a Delaware corporation, in form acceptable to Landlord,
which Guaranty shall remain in effect throughout the Term.

 

- 17 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Fourth Amendment is executed as of the day and year
aforesaid.

 

LANDLORD:

UNION TOWER, LLC,

a Delaware limited liability company

By:     UNION TOWER II, LLC, a Delaware limited liability company, its sole
member By:   PRINCIPAL LIFE INSURANCE COMPANY, an Iowa corporation, its member,
solely for its Principal U.S. Property Separate Account, formerly known as
Principal Life Insurance Company, an Iowa corporation, for its Real Estate
Separate Account   By:     PRINCIPAL REAL ESTATE INVESTORS, LLC, a Delaware
limited liability company, its authorized signatory     By:   

/s/ Katherine Gibbons

   

Name:

Title:

Date:

  

Katherine Gibbons

Investment Director

December 31, 2012

    By:   

/s/ Joe Wanninger

   

Name:

Title:

Date:

  

Joe Wanninger

Investment Director

December 26, 2012

 

- 18 -



--------------------------------------------------------------------------------

TENANT: HURON CONSULTING SERVICES LLC, a Delaware limited liability company By:
 

/s/ C. Mark Hussey

Name:   C. Mark Hussey Title:   Executive Vice President, Chief Financial
Officer and Treasurer

 

- 19 -



--------------------------------------------------------------------------------

EXHIBIT A

FLOOR PLANS OF PREMISES AS OF APRIL 1, 2013

 

A-1



--------------------------------------------------------------------------------

 

LOGO [g461972g39d51.jpg]

 

A-2



--------------------------------------------------------------------------------

 

LOGO [g461972g53x69.jpg]

 

A-3



--------------------------------------------------------------------------------

 

LOGO [g461972g90u66.jpg]

 

A-4



--------------------------------------------------------------------------------

 

LOGO [g461972g53a94.jpg]

 

A-5



--------------------------------------------------------------------------------

 

LOGO [g461972g95d98.jpg]

 

A-6



--------------------------------------------------------------------------------

 

LOGO [g461972g11f97.jpg]

 

A-7



--------------------------------------------------------------------------------

 

LOGO [g461972g63f82.jpg]

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER

This Work Letter (“Work Letter”) is a part of that certain Fourth Amendment to
Lease between HURON CONSULTING SERVICES, LLC, a Delaware limited liability
company, as successor by assignment to HURON CONSULTING GROUP LLC, a Delaware
limited liability company, as “Tenant” and UNION TOWER LLC, a Delaware limited
liability company, as “Landlord”, relating to certain Premises as defined and
more fully identified at the building located at 550 West Van Buren Street,
Chicago, Illinois (the “Building”). Capitalized terms used herein, unless
otherwise defined in this Work Letter, shall have the respective meanings
ascribed to them in the Lease, as amended by the Fourth Amendment. This Work
Letter is incorporated by referenced into the Lease and made a part thereof.

For and in consideration of the agreement to lease the Premises and the mutual
covenants contained herein and in the Lease, Landlord and Tenant hereby agree as
follows:

1. WORK. Tenant, at its sole cost and expense, shall perform, or cause to be
performed, the work and all other tenant improvements (collectively, the “Work”)
in the Premises provided for in the Approved Plans and Budget (as defined in
Paragraph 2 hereof). Subject to Tenant’s satisfaction of the conditions
specified in this Work Letter, Tenant shall be entitled to the Allowance (as
defined in the Fourth Amendment).

2. PRE-CONSTRUCTION ACTIVITIES.

(a) On or before the commencement of the Work, Tenant shall submit the Plans (as
hereinafter defined) for the Work, which Plans shall be subject to Landlord’s
approval which will not be unreasonably withheld, conditioned or delayed. Prior
to commencement of the Work, Tenant shall submit the following information and
items to Landlord for Landlord’s review and approval, which will not be
unreasonably withheld, conditioned or delayed:

(i) A budget (the “Budget”) and an itemized statement of estimated construction
and other costs (as such figure may be revised from time to time, the “Cost” or
“Costs”), including all fees for permits and architectural and engineering fees
and a reasonable contingency reserve. Such Budget and Cost amounts shall be
revised as is reasonably necessary to reflect actual costs due to change orders,
as shown in contracts, or for other reasons during the progress of the Work.

(ii) The names and addresses of Tenant’s contractors (and said contractor’s
subcontractors) and materialmen to be engaged by Tenant for the Work
(individually, a “Tenant Contractor,” and collectively, “Tenant’s Contractors”).
Each of Tenant’s Contractors shall be subject to the prior written approval of
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. If such contractor complies with Landlord’s reasonable criteria and is
duly qualified to perform the Work, Landlord shall approve such contractor.
Landlord may, at its election, provide a list of approved contractors

 

B-1



--------------------------------------------------------------------------------

for performance of those portions of work involving electrical, mechanical,
plumbing, heating, air conditioning or life safety systems, from which Tenant
may select its contractors or subcontractors for such designated portions of
work and such contractors or subcontractors will be included in Tenant’s bid
process.

(iii) Certified copies of insurance policies or certificates of insurance as
hereinafter described. Tenant shall not permit Tenant’s Contractors to commence
work until the required insurance has been obtained and certified copies of
policies or certificates have been delivered to Landlord.

Tenant will update such information and items by notice to Landlord of any
changes thereto.

(b) As used herein the term “Approved Plans” shall mean the Plans (as
hereinafter defined), as and when approved in writing by Landlord. As used
herein, the term “Plans” shall mean the full and detailed architectural and
engineering plans and specifications covering the Work (including, without
limitation, architectural, structural, mechanical, electrical, plumbing, HVAC,
and life safety work and all other items for which the Allowance is to be used
and all architectural, mechanical and electrical working drawings for such
Work). The Plans shall be subject to Landlord’s reasonable approval as provided
herein, which approval shall not be unreasonably withheld, conditioned or
delayed, and to the approval of all local governmental authorities requiring
approval of the Work and/or the Approved Plans. Landlord shall respond to
Tenant’s submission of the Plans (giving detailed reasons in case of
disapproval) within seven (7) business days after their delivery to Landlord.
Landlord agrees not to unreasonably withhold, condition or delay its approval of
said Plans; provided, however, that Landlord shall not be deemed to have acted
unreasonably if it withholds it approval of the Plans because, in Landlord’s
reasonable opinion: the Work as shown in the Plans is substantially likely to
adversely affect Building systems, the structure of the Building or the safety
of the Building and/or its occupants; the Work as shown on the Plans is
reasonably likely to impair Landlord’s ability to furnish services to Tenant or
other tenants; the Work would increase the cost of operating the Building; the
Work would violate any Laws (or interpretations thereof); the Work is not in
accordance with then-current Building standards; the Work contains or uses
hazardous or toxic materials or substances; the Work would adversely affect the
appearance of the Building outside of the Premises; or the Work has a reasonable
likelihood of adversely affecting another tenant’s premises. The foregoing
reasons, however, shall not be exclusive of the reasons for which Landlord may
withhold consent, whether or not such other reasons are similar or dissimilar to
the foregoing. If Landlord notifies Tenant that changes are required to the
final Plans submitted by Tenant, Tenant shall prior to commencement of any Work,
submit to Landlord, for its approval, the Plans amended in accordance with the
changes so required. Landlord shall respond to Tenant’s submission of such
amended Plans within three (3) business days of receipt, it being agreed that
Landlord’s approval thereto shall be limited to those items to which Landlord
had objected pursuant to the prior submission of the Plans. Such procedure for
review with respect to any further objections to the Plans by Landlord shall
continue until the Plans are finally approved by Landlord. If Landlord fails to
respond to any request for approval of Plans within the

 

B-2



--------------------------------------------------------------------------------

time period provided herein, Tenant shall send a further notice to Landlord with
the following typed in bold face type in a clearly visible location on the
outside of the notice: “THIS CONTAINS PLANS SUBMITTED TO LANDLORD PURSUANT TO A
LEASE. LANDLORD’S FAILURE TO RESPOND IN WRITING WITHIN THREE (3) BUSINESS DAYS
SHALL BE DEEMED TO CONSTITUTE LANDLORD’S APPROVAL OF SUCH PLANS.” If Landlord
fails to respond within three (3) business days after receipt of such second
notice, Landlord shall be deemed to have approved the Plans as submitted. The
Plans shall also be revised, the Work shall be changed, all at Tenant’s cost and
expense (but payable from the Allowance), to incorporate any work required in
the Premises by any local governmental field inspector. Landlord’s approval of
the Plans shall in no way be deemed to be (i) an acceptance or approval of any
element therein contained which is in violation of any applicable Laws, or
(ii) an assurance that work done pursuant to the Approved Plans will comply with
all applicable Laws (or with the interpretations thereof) or satisfy Tenant’s
objectives and needs.

(c) No demolition or Work shall be undertaken or commenced by Tenant in the
Premises being delivered to Tenant until (i) Tenant has delivered, and Landlord
has approved, all items set forth in Paragraph 2(a) above, and (ii) all
necessary building permits have been applied for and obtained by Tenant, and
copies of all of such permits have been delivered to Landlord. Notwithstanding
the foregoing or anything to the contrary in this Work Letter, Tenant shall have
the right to secure a separate permit for demolishing work (the “Demolishing
Work”) prior to obtaining the applicable building permits and shall be entitled
to commence such Demolishing Work upon receipt of the applicable permit (without
waiting for such subsequent permits); provided, however, notwithstanding
anything to the contrary contained herein, Tenant shall be required to submit
full and detailed plans and drawings covering the Demolishing Work (the
“Demolition Drawings”) to Landlord for Landlord’s approval (which process for
approval shall follow the procedure set forth in Section 2(b) herein for
Approved Plans) prior to commencing any such Demolishing Work.

3. CHARGES AND FEES. Tenant shall pay Landlord a supervisory fee in an amount
equal to — 0 — percent (0%) of the total costs of the materials and labor for
the Work (and all change orders with respect thereto), to defray Landlord’s
administrative and overhead expenses incurred to review the Plans and coordinate
with Tenant’s on-site project manager the staging and progress of the Work.
Notwithstanding the forgoing, if the Work as described in the Plans would have
any effect on Building systems or structure, Landlord shall be permitted to
submit the Plans to the Building’s MEP engineer or other third party consultant
for review, and Tenant shall be responsible for the reasonable, out of pocket
costs incurred by Landlord for such review (the “Consultant Fee”).

4. CHANGE ORDERS. All changes to the Approved Plans requested by Tenant must be
approved by Landlord in advance of the implementation of such changes as part of
the Work which approval shall not be unreasonably withheld, conditioned or
delayed. Landlord shall review all requested changes within two (2) business
days after their delivery to Landlord, provided, however, in the event of
extensive changes, such time period shall be extended to a length of time which
is reasonable under the circumstances not to exceed five (5) business days.

 

B-3



--------------------------------------------------------------------------------

All delays caused by Tenant-initiated change orders, including, without
limitation, any stoppage of work during the change order review process, are
solely the responsibility of Tenant and shall cause no delay in the payment of
Rent and other obligations therein set forth. All increases in the cost of the
Work resulting from such change orders shall (subject to Paragraph 7 below) be
borne by Tenant. Notwithstanding the foregoing, insubstantial and non-structural
“field” changes of the type not customarily the subject of change orders and
which do not affect any Building systems shall not require Landlord’s prior
written consent.

5. STANDARDS OF DESIGN AND CONSTRUCTION AND CONDITIONS OF TENANT’S PERFORMANCE.
All work done in or upon the Premises by Tenant shall be done according to the
standards set forth in this Paragraph 5, except as the same may be modified in
the Approved Plans approved by or on behalf of Landlord and Tenant.

(a) Tenant’s Approved Plans and all design and construction of the Work shall
comply with all applicable statutes, ordinances, regulations, laws, codes and
industry standards, including, but not limited to, reasonable requirements of
Landlord’s fire insurance underwriters and the Americans with Disabilities Act
of 1990 (42 U.S.C. §12101 et. Seq.), as amended.

(b) Tenant shall, at its own cost and expense (but payable from the Allowance),
obtain all required building permits and occupancy permits. Tenant’s failure to
obtain such permits shall not cause a delay in the obligation to pay Rent or any
other obligations set forth in the Lease.

(c) Tenant’s contractors shall be licensed contractors, using union labor,
possessing good labor relations, reasonably anticipated to be capable of
performing quality workmanship and working in harmony with Landlord’s
contractors and subcontractors and with other contractors and subcontractors in
the Building. All of Tenant’s contracts shall be assignable by Tenant to
Landlord and shall specify that Landlord is an intended third party beneficiary
of such assignment provision. Tenant agrees that if the Lease shall terminate
prior to substantial completion of the Tenant Improvements, at Landlord’s
option, Tenant shall assign any or all such contracts to Landlord and shall
otherwise reasonably cooperate with Landlord to effect an assignment of Tenant’s
right and remaining obligations under such contracts to Landlord. All work shall
be coordinated with any other constructions or other work in the Building in
order not to adversely affect construction work being performed by or for
Landlord or its tenants. Landlord shall use commercially reasonable efforts to
cooperate with Tenant in such coordination with respect to any work being
performed by or for Tenant.

(d) Tenant shall use only new, first-class material in the Work comparable to
materials used in other tenant improvements in the Building, except where
explicitly shown in the Approved Plans. The Work shall be performed in a good
and workmanlike manner. Tenant shall obtain contractors’ warranties of at least
one (1) year duration from the completion of the Work against defects in
workmanship and materials on all Work performed and equipment installed in the
Premises unless such warranties are not customarily obtained for the type of
work and/or material involved, in which event Tenant shall obtain customary
warranties. Tenant hereby assigns to Landlord all

 

B-4



--------------------------------------------------------------------------------

warranties and guaranties relating to the Work.

(e) Tenant and Tenant’s Contractors shall make all commercially reasonable
efforts and take all commercially reasonable steps appropriate to assure that
all construction activities undertaken do not unreasonably interfere with the
operation of the Building or with other tenants and occupants of the Building.
In any event, Tenant shall during the performance of the Work and throughout the
term of the Lease comply with all reasonable rules and regulations existing from
time to time at the Building which have heretofore been provided to Tenant
(provided Landlord shall provide reasonable prior notice in respect of any new
rules and regulation or any modifications of existing rules and regulations).
Tenant and Tenant’s Contractors shall take all reasonable precautionary steps to
minimize dust, noise and construction traffic, and to protect their facilities
and the facilities of others affected by the Work and to properly police all
personnel entering the Building in connection with the Work. Construction
equipment and materials are to be kept within the Premises (subject to the
limitations contained in the Fourth Amendment) and delivery and loading of
equipment and materials shall be done at such locations and at such time as
Landlord reasonably shall direct so as not to burden the constructions or
operation of the Building, provided that Landlord shall use commercially
reasonable efforts to coordinate the same.

(f) Landlord shall have the right to order Tenant or any of Tenant’s Contractors
who violate the Union Tower General Rules and Regulations for Contractors (a
copy of which Tenant has received) or the other requirements of the Lease
imposed on Tenant or Tenant’s Contractors to cease work and remove its equipment
and employees from the Building provided, however, prior to any such order
(i) if the violation is of such a nature that it threatens in Landlord’s
reasonable discretion to create a hazardous condition or disrupt building
operations or other tenants, then Landlord shall provide one (1) written notice
and one (1) day right to cure, and (ii) if the violation is of any other type,
then Landlord shall provide one (1) written notice and three (3) days right to
cure; further provided, however, that Landlord shall have no obligation to
provide any notice or cure rights as to either (i) or (ii) if a repeat violation
of a substantially similar type occurs. In any event, Landlord may make the
continuation of work contingent upon payment by Tenant or Tenant’s Contractors
of any damages or costs incurred by Landlord or other tenants as a result of
such violation. No such action by Landlord shall delay the obligation to pay
Rent or any other obligations set forth in the Lease.

(g) Utility costs or charges for any service (including HVAC, hoisting and the
like) to the Premises in connection with and during the performance of the Work
shall be the responsibility of Tenant and shall be paid for by Tenant at
Landlord’s standard rates then in effect, provided, however, Landlord shall not
charge for freight elevator usage unless an attendant or special operations are
required, in Landlord’s reasonable discretion. Tenant shall pay for all support
services provided by Landlord’s contractors at Tenant’s written request or at
Landlord’s reasonable discretion resulting from breaches or defaults beyond
applicable notice and cure periods by Tenant under this Work Letter. Tenant
shall have the nonexclusive right to use the freight elevators during the
business day on a first-come, first-serve basis without additional charges; all
after-hours use shall be subject to scheduling by Landlord and to Tenant’s
payment of Landlord’s out-of-

 

B-5



--------------------------------------------------------------------------------

pocket for such after-hours usage, including costs of necessary personnel.
Tenant shall arrange and pay for removal of construction debris and shall not
place debris in the Building’s waste containers. If required by Landlord by the
giving of notice, Tenant shall sort and separate its waste and debris for
recycling and/or environmental law compliance purposes.

(h) Tenant shall permit access to the Premises by Landlord upon reasonable prior
notice to Tenant, and the Work shall be subject to inspection, by Landlord and
Landlord’s architects, engineers, contractors and other representatives, at all
times during the period in which the Work is being constructed and installed and
following completion of the Work, provided that Landlord shall use reasonable
efforts to minimize its interference with the Work.

(i) Tenant shall proceed with its work expeditiously, continuously and
efficiently, and Tenant shall notify Landlord upon completion of the Work and
shall furnish Landlord and Landlord’s title insurance company with such further
documentation as may be reasonably necessary under the requirements herein.

(j) Tenant shall have no authority to deviate from the Approved Plans in
performance of the Work (except for de minimis deviations of a type customarily
not the subject of change orders), except as authorized by Landlord or its
designated representative in writing in a change order approved in writing by
Landlord. Tenant shall furnish to Landlord “as-built” drawings of the Work
within thirty (30) days after completion of the Work.

(k) Tenant shall impose on and enforce all applicable terms of this Work Letter
against Tenant’s architect and Tenant’s Contractors.

Tenant acknowledges and agrees that the Work will include any work, both within
and outside the Premises that may be necessary in order for Tenant to use and
occupy the Premises.

6. INSURANCE.

In addition to the insurance requirements set forth in the Lease, Tenant shall
also secure, pay for and maintain or cause Tenant Contractors to secure, pay for
and maintain during the construction of the Premises the following minimum
coverages and limits of liability:

(a) worker’s compensation in amounts required by state statutes and employer’s
liability insurance with limits of not less than $500,000;

(b) comprehensive or commercial general liability insurance in an amount not
less than $1,000,000 (One Million) per occurrence, whether involving bodily
injury liability (or death resulting therefrom) or property damage liability or
a combination thereof with a minimum aggregate limit of $2,000,000 (Two
Million), and with umbrella coverage with limits not less than $2,000,000 (Two
Million). Such insurance shall provide for explosion and collapse, completed
operations coverage and broad form blanket contractual liability coverage and
damage to the property of others and arising from its operations under the
contract whether such operations are performed by Tenant’s

 

B-6



--------------------------------------------------------------------------------

Contractors or by anyone directly or indirectly employed by any of them;

(c) comprehensive automobile liability insurance, including the ownership,
maintenance and operation of any automotive equipment, owned, hired or nonowned,
in an amount not less than $1,000,000 (One Million) combined single limit;

(d) “Builder’s All Risk” insurance in an amount to cover the full insurable
value of the work in the Premises, and shall insure against the perils of fire
and extended coverage and shall include “all risk” builder’s risk insurance for
physical loss or damage including theft, vandalism and malicious mischief;

The policies required to be maintained by Tenant shall be with companies rated
A10 or better in the most current issue of A.M. Best’s Rating Guide. Insurers
shall be licensed to do business in the state in which the Premises are located
and domiciled in the USA. All policies (except the workers’ compensation policy)
shall be endorsed to include Landlord as an additional insured party. The waiver
of subrogation provisions contained in the Lease shall apply to all insurance
policies (except the workers’ compensation policy) to be obtained by Tenant. The
insurance policy endorsements shall also provide that all additional insured
parties shall be given thirty (30) days’ prior written notice of any reduction,
cancellation or nonrenewal of coverage. Tenant shall not permit the
Contractor(s) to commence work until the required insurance has been obtained,
and copies of all applicable insurance certificates (including the general
contractor’s) have been delivered to Landlord.

7. ALLOWANCE; EXCESS AMOUNTS.

(a) Upon Tenant’s satisfaction of the requirements set forth in this Work
Letter, Landlord shall make the Allowance available to Tenant to pay the Costs
of the Work (and after completion of the Work, for the purposes otherwise
provided in the Fourth Amendment). The Allowance shall be funded as the Tenant’s
Work is completed in accordance with the provisions of this Work Letter.

(b) If the Costs of the Work based on the initial Budget (plus the Consultant’s
Fee) exceed the Allowance, Tenant shall pay the amount of any excess costs (the
“Excess”) prior to funding by Landlord of any funds from the Allowance. Further,
if during the course of the Work the Budget is amended for any reason, or if
Landlord reasonably estimates that the then-unfunded Allowance is insufficient
to complete the Work, Tenant shall pay Costs as necessary so that the remaining
Allowance is at least equal to the remaining Costs. Tenant shall provide
Landlord with all documentation otherwise required for a Draw Request (defined
below) to evidence Tenant’s payment of any such Excess. In addition to the
Excess, Tenant shall pay the costs of all work, if any, other than the Work
which Tenant may elect to do in the Premises (subject to Landlord’s approval as
provided herein). If the Costs of the Work are less than the Allowance, then
after Landlord’s receipt of evidence of lien-free completion of the Work in
accordance with the provisions herein, Landlord shall make remaining amounts
available to Tenant for improvements to the Premises or to pay Rent due under
the Lease (subject to the limitations in and as otherwise provided in the Fourth
Amendment).

 

B-7



--------------------------------------------------------------------------------

(c) Subject to Tenant’s payment of any Excess as required by Section 7(b),
Landlord shall make progress payments from the Allowance to Tenant on a monthly
basis, for the portion of the Tenant’s Work performed during the previous month,
less a retainage of 10% of each progress payment (“Retainage”). Each of
Landlord’s progress payments shall be limited to an amount equal to the
aggregate amounts (reduced by the Retainage) therefore paid by Tenant to
Tenant’s contractors, subcontractors and material suppliers which have not been
subject to previous disbursements from the Allowance. Provided that Tenant
delivers requisitions to Landlord on or prior to the 1st day of any month, such
progress payments shall be made within 30 days next following the delivery to
Landlord of requisitions therefor, which requisitions shall be in the form of
AIA document G702 (“Draw Requests”), set forth the names of each contractor and
subcontractor to whom payment is due, and the amount thereof, and shall be
accompanied by (i) copies of trailing lien waivers from all contractors,
subcontractors, and material suppliers whose payment exceeds $25,000, covering
all work and materials which are the subject of the prior progress payment,
(ii) the Tenant’s Architect’s certification on the pay application that the work
for which the requisition is being made has been completed substantially in
accordance with the plans and specifications approved by Landlord, and
(iii) such other documents and information as Landlord may reasonably request,
including any documents reasonably required by landlord’s title company in
connection with title drawdowns and endorsements. Landlord shall disburse the
Retainage upon submission by Tenant to Landlord of Tenant’s requisition therefor
accompanied by all documentation required under this paragraph together with
(A) proof of the satisfactory completion of all required inspections and
issuance of any required approvals, permits and sign-offs for the Tenant’s Work
by governmental authorities having jurisdiction thereover, (B) issuance of final
lien and unconditional waivers by all contractors and subcontractors covering
all of the Tenant Work, (C) receipt of as-built plans for the Work, and (D) a
copy of all warranties, guaranties, and operating manuals and information
relating to the improvements, equipment, and systems affected by the Work.

8. MISCELLANEOUS.

(a) If the Plans for the Work require the construction and installation of
additional life safety or other systems, Tenant agrees to pay all reasonable
costs and expenses arising from the construction and installation of such
additional systems, provided that the Allowance may be applied to all such costs
and expenses.

(b) Time is of the essence with respect to the express periods provided under
this Work Letter.

(c) Tenant hereby indemnifies Landlord for any loss, claims, damages or delays
arising from the actions of Tenant, the Contractor or Tenant’s agents on the
Premises or in the Building. Tenant shall keep the Premises and the Building
free from any liens arising out of any work performed, material furnished or
obligations incurred by or on behalf of Tenant. If Landlord determines that any
Work does not comply with the Approved Plans, or that the Work has not been
completed in accordance with this Work Letter. Landlord will notify Tenant and
Tenant agrees to use commercially reasonable

 

B-8



--------------------------------------------------------------------------------

efforts to cause such work to be corrected. Landlord’s payment of any payment
request shall not be deemed to be Landlord’s approval or acceptance of the work
furnished or materials supplied as set forth in such payment request.

(d) If Tenant fails to make any payment relating to all or any portion of the
Work as required hereunder, and Tenant’s failure to pay for such portion of the
Work creates a safety risk, building code violation, or an unsightly condition,
Landlord, at its option, may, after reasonable notice (unless the condition
requires immediate cure) complete such portion of the Work pursuant to the
Approved Plans necessary to cure such condition and continue to hold Tenant
liable for the costs thereof and all other costs due to Landlord. Tenant’s
failure to pay any amounts owed by Tenant hereunder when due or Tenant’s failure
to perform its obligations hereunder shall also constitute a Default under the
Lease, subject to applicable notice and cure periods, and Landlord shall have
all the rights and remedies granted to Landlord under the Lease for nonpayment
of any amounts owed thereunder or failure by Tenant to perform its obligations
thereunder.

(e) Notices under this Work Letter shall be given in the same manner as under
the Lease.

(f) The headings set forth herein are for convenience only.

(g) This Work Letter sets forth the entire agreement of Tenant and Landlord
regarding the Work. This Work Letter may only be amended if in writing, duly
executed by both Landlord and Tenant. This Work Letter is incorporated into the
Lease by reference and made a part thereof to the extent applicable to the Work.

(h) All amounts due from Tenant hereunder shall be deemed to be additional Rent
due under the Lease. Notwithstanding any provision to the contrary contained in
the Lease, if a Default under the Lease or a breach by Tenant under this Work
Letter occurs at any time on or before completion of the Work, then (i) in
addition to all other rights and remedies granted to Landlord pursuant to the
Lease, Landlord shall have the right to withhold payment of all or any portion
of the Allowance and/or Landlord may cause the assignment of the construction
contract to Landlord as set forth in this Work Letter.

9. LIMITATION OF LIABILITY. Any liability of Landlord and Tenant under this Work
Letter shall be limited as provided in Section 19 of the Fourth Amendment.

 

B-9



--------------------------------------------------------------------------------

EXHIBIT C

List of ROFO Spaces as of the Effective Date of Fourth Amendment

and Existing Tenant Renewal, Extension and ROFO Rights

 

Suite

 

SF

 

Tenant

310

  8,326   Boys & Girls Club

600

  20,667   Kaplan

700

  20,667   Kaplan

200

  21,159   Kaplan

1200

  16,715   Avreco

1500

  20,667   Crump

1300

  20,667  

Ticketmaster

[Same space as Expansion Space]

 

C-1